Citation Nr: 1735852	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for psoriasis prior to April 1, 2013. 

2.  Entitlement to a rating in excess of 30 percent for psoriasis from April 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, granted service connection for psoriasis and assigned a noncompensable rating for psoriasis, effective the March 4, 2008 date of claim.  The Veteran timely appealed.

In a September 2016 rating decision, the RO awarded an increased 30 percent rating for psoriasis, effective from April 1, 2013, creating a staged rating as indicated on the title page.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

As noted in the Board's June 2017 decision related to the Veteran's claim for a higher rating for left knee disability, the Veteran also perfected appeals for the denial of service connection for bilateral hearing loss and tinnitus (as reflected in the November 2008 rating decision).  The Veteran's claim for service connection for tinnitus was granted in a December 2011 rating decision, as the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board also notes that the Veteran withdrew his claims for service connection for hearing loss and an increased rating for psoriasis in an October 2016 statement.  However, as to the issue of an increased rating for psoriasis, in the February 2017 hearing, the Board received testimony as to this issue and the Veteran indicated that he wished to continue the appeal.  Therefore, the Board found that the Veteran's statement withdrawing his appeals did not apply to the issue of an increased rating for psoriasis.  However, the Board found that the Veteran's statement withdrawing the appeals was effective as to the issue of service connection for bilateral hearing loss.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  

The Board also remanded the issue for entitlement to an extraschedular rating for left knee disability, however, the RO is still conducting development on this issue and it has not been certified to the Board at this time.  Thus, the Board will not address this issue. 

The Board notes that additional evidence received by the AOJ after the issuance of the most recent SSOC issued in September 2016 pertains to the Veteran's left knee disability, which was previously decided by the Board in the June 2017 decision, thus, a waiver is not necessary as it is not relevant to the appeal.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

Finally, in the June 2017 Board decision, the Board stayed the claim for a higher initial rating for psoriasis, pending the resolution of VA's appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016), which pertains to the 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, and is applicable to the Veteran's claim for a higher rating for psoriasis under DC 7816, as the criteria for the diagnostic codes are similar.  As shall be explained further in detail below, a final decision has been reached on the appeal in Johnson, and thus, the Board will now address the issue.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psoriasis affected 20 to 40 percent of the entire body.

2.  Throughout the appeal period, the Veteran's psoriasis has not affected more than 40 percent of the entire body or exposed areas affected or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but no higher, for service-connected psoriasis have been met prior to April 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7816 (2016).

2.  The criteria for entitlement to rating in excess of 30 percent for service-connected psoriasis for the entire appeal period, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his psoriasis.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, VA examination reports, statements from the Veteran, to include from the Board hearing.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.  Here, however, as shown below, the evidence warrants a uniform 30 percent rating.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation. 

The new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Here, the Veteran filed a claim of entitlement to service connection for psoriasis in August 2008 and DC 7816 was not substantively affected by the revisions, thus, the revisions do not affect the Veteran's claim for higher ratings under DC 7816.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  

Diagnostic Code 7816 for psoriasis assigns disability ratings of 10 percent where the skin condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period, a 60 percent rating is warranted.

At the outset, the Board notes that in Johnson v. Shulkin, the Federal Circuit determined that "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs" under DC 7806 is not inclusive of topical corticosteroids.  862 F.3d 1351 (Fed. Cir. 2017).  The Federal Circuit explained that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit further explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

2007 private treatment records reflect the Veteran was treated for psoriasis with topical medication and Soriatone for three months, an oral medication.  The records reflect due to the side effects, the Veteran stopped taking the medications.  During this time, the Veteran reported 50 to 70 percent improvement in his psoriasis. 

The Veteran was afforded a VA examination in October 2008 at which time he reported that his psoriasis is better in the summer with sun exposure.  The examiner noted the Veteran uses topical corticosteroids and sprays, which have helped.  The Veteran was not using medication for the skin condition at the time of the examination.  The examiner noted the Veteran had an asymptomatic rash involving the face, trunk, and underarms.  She also noted well demarcated erythematous plaques with scale on the chest, upper back, axillae, and right elbow with solitary one cm erythematous plaques with scale.  Scale was noted on the scalp and around the right eyebrow and pitting in fingernails.  The examiner indicated total body surface area affected was 4 percent and less than 1 percent of exposed areas.

In his August 2009 notice of disagreement and November 2009 statement, the Veteran indicated that his psoriasis is on his face, scalp, chest, underarms, and feet.   The Veteran also indicated that he is entitled to at least a 10 percent rating, if not 30 percent. 

The Veteran underwent an additional VA examination in April 2013.  The examiner noted the Veteran uses topical corticosteroids of Kenalog, spray, desonide ointment, and the ketoconazole shampoo on a constant/near-constant basis in the past twelve months.  No systemic corticosteroids or immunosuppressive medications were noted in the past twelve months.  There was no scarring or disfigurement of the head, face, or neck, and no systemic manifestations or skin neoplasms.  The examiner concluded that the total body area affected was 20 to 40 percent and 5 to less than 20 percent of the exposed area.  The examiner observed mild pink and scaly plaques.  There was no functional impact on the Veteran's ability to work noted.  Photos of the Veteran's face, neck, underarms, and back taken at that time confirm the presence of psoriasis on those areas.  

An August 2015 VA examination report reflects the Veteran uses topical corticosteroids and ketoconazole shampoo on a constant/near-constant basis in the past twelve months.  No systemic corticosteroids or immunosuppressive medications were noted in the past twelve months.  There was no scarring or disfigurement of the head, face, or neck, and no systemic manifestations or skin neoplasms.  The examiner concluded that the total body area affected was 20 to 40 percent and 5 to less than 20 percent of the exposed area.  There was no functional impact on the Veteran's ability to work noted.  

During the Veteran's February 2017 hearing, the Veteran stated that his psoriasis gets worse in the winter and with stress.  The Veteran indicated he used Soriatine, an oral medication in 2007, prior to the pendency of the claim, for three months and that he has not used an oral medication since.  With regard to the October 2008 examiner's finding that the Veteran's psoriasis affected only 4 percent of his total body area, the Veteran and his representative indicated that at the examination, the Veteran's psoriasis affected the same total body area as found in the 2013 examination, consistent with 20 to 40 percent of the entire body, as required under the criteria for a 30 percent rating.  They further contend that the examiner's finding was an inaccurate estimation without any explanation.  The Veteran indicated that he also has psoriasis in and outside of his ears and on his entire back at that time to the present time.  

Although the October 2008 examiner explained that the Veteran has psoriasis on his face, chest, upper back, underarms, right elbow, eyebrow, scalp, and fingernails affecting less than 5 percent of the total body area and less than 1 percent of the exposed area, the Veteran has credibly indicated that his psoriasis disability was the same in 2008 as it was at the 2013 examination, which provided the basis for the 30 percent rating.  The Veteran also indicated that the 2008 examiner did not account for psoriasis noted on his entire back, as opposed to just the upper back, and that he experiences flare-ups during the colder months or stressful times, and thus, it may have not been at its worse during the 2008 examination.  In addition, the Board notes that the photos taken at the 2013 examination reveal that a large portion of the Veteran's back, and not just his upper back, is affected by psoriasis.  

In light of the Veteran's consistent statements and examination findings subsequent to the 2008 examination, consistent with the criteria for a 30 percent, and resolving  all reasonable doubt in the Veteran's favor, the Board finds the Veteran's psoriasis most nearly approximates a 30 percent disability rating, but no higher, under 38 C.F.R. § 4.118, DC 7816, prior to April 1, 2013.  A higher rating has not been met or approximated at any time during the appeal, as none of the examiners described the affected area as affecting 40 percent or more of exposed and total body areas, and the Veteran's statements have not indicated otherwise.  

Further, the evidence of record, including the Veteran's statements, does not show that the Veteran has been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for this disability during the relevant appeal period.  Although the Veteran has used Soriatine in 2007, an oral medication, this was prior to the date of claim and, consequently, prior to the appeal period.  The evidence reflects that the Veteran has not used an oral medication as treatment for his psoriasis during the pendency of the claim.  In addition, the Board notes the Veteran used a topical cream and shampoo during the relevant appeal period, however, such treatments do not meet the definition of systemic therapy, as interpreted in Johnson, such that it affected the body as a whole.  

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria, which include all of the Veteran's symptoms related to his psoriasis, and the Board, therefore, need not consider whether this disability cause marked interference with employment.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)). 
Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the psoriasis renders him unemployable, nor does the Veteran assert that he is unemployable.  Further, the VA examiners found the Veteran's psoriasis does not have any effect on his ability to work.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

For the foregoing reasons, an initial rating of 30 percent rating, but no higher, prior to April 1, 2013, is warranted for the Veteran's psoriasis.  However, a rating in excess of 30 percent is not warranted for the entire appeal period.  The Board has considered the medical and lay evidence of record, but the above analysis reflects that a preponderance of the evidence is against any higher or separate rating.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
ORDER

Entitlement to an initial 30 percent rating, but no higher, for psoriasis prior to April 1, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 30 percent for psoriasis is denied. 





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


